                                                                         Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 1 of 25 Page ID #:815




                                                                                1 KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP
                                                                                  Howard Weitzman (SBN 38723)
                                                                                2   hweitzman@kwikalaw.com
                                                                                  Jonathan P. Steinsapir (SBN 226281)
                                                                                3   jsteinsapir@kwikalaw.com
                                                                                  Zachary T. Elsea (SBN 279252)
                                                                                4   zelsea@kwikalaw.com
                                                                                  808 Wilshire Boulevard, 3rd Floor
                                                                                5 Santa Monica, California 90401
                                                                                  Telephone: 310.566.9800
                                                                                6 Facsimile: 310.566.9850
                                                                                7 FREEDMAN + TAITELMAN LLP
                                                                                  Bryan J. Freedman (SBN 151990)
                                                                                8 bfreedman@ftllp.com
                                                                                  1901 Avenue of the Stars, Suite 500
      LLP




                                                                                9 Los Angeles, California 90067
                                                                                  Telephone: 310.201.0005
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 Facsimile: 310.201.0045
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 Attorneys for Petitioners/Plaintiffs
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                  Optimum Productions and for the Co-
                                                                               12 Executors of the Estate of Michael J.
                                                                                  Jackson
                                                                               13
                                                                               14                      UNITED STATES DISTRICT COURT
                                                                               15                    CENTRAL DISTRICT OF CALIFORNIA
                                                                               16
                                                                               17 OPTIMUM PRODUCTIONS, a                     Case No. 2:19-cv-01862 GW(PJWx)
                                                                                  California corporation; and JOHN
                                                                               18 BRANCA and JOHN MCCLAIN, in                THE JACKSON ESTATE’S
                                                                                  the respective capacities as CO-           OPPOSITION TO HBO’s ANTI-
                                                                               19 EXECUTORS OF THE ESTATE OF                 SLAPP MOTION AND FURTHER
                                                                                  MICHAEL J. JACKSON,                        REQUEST TO COMPEL
                                                                               20                                            ARBITRATION FORTHWITH
                                                                                               Petitioners,
                                                                               21                                            Filed Concurrently With Request for
                                                                                         vs.                                 Judicial Notice and Declarations of
                                                                               22                                            Howard Weitzman and Jonathan Noyes
                                                                                  HOME BOX OFFICE, a Division of
                                                                               23 TIME WARNER ENTERTAINMENT,                 Judge: Hon. George H. Wu
                                                                                  L.P., a Delaware Limited Partnership,
                                                                               24 and HOME BOX OFFICE, INC., a               Date: September 19, 2019
                                                                                  Delaware corporation, and DOES 1           Time: 8:30 a.m.
                                                                               25 through 5, business entities unknown,      Ctrm: 9D
                                                                                  and DOES 6 through 10, individuals
                                                                               26 unknown,
                                                                               27              Respondents.
                                                                               28

                                                                                                THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                         Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 2 of 25 Page ID #:816




                                                                               1                                           TABLE OF CONTENTS
                                                                               2                                                                                                                       Page
                                                                               3 I.        INTRODUCTION ............................................................................................. 1
                                                                               4 II.       THE ANTI-SLAPP STATUTE DOES NOT APPLY HERE .......................... 3
                                                                               5           A.      Plaintiffs’ Petition Is Governed by the Federal Arbitration Act;
                                                                                                   and the California Anti-SLAPP Statute Is Inapplicable in Federal
                                                                               6                   Court to Claims Based on Federal Law .................................................. 3
                                                                               7           B.      The FAA Preempts the Anti-SLAPP Statute in Cases Seeking an
                                                                                                   Order to Compel Arbitration Under the FAA ......................................... 6
                                                                               8
                                                                                           C.      Even Setting Aside the FAA, California Law Provides that the
      LLP




                                                                               9                   Anti-SLAPP Statute Does Not Apply to Petitions To Compel
                                                                                                   Arbitration ............................................................................................. 10
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10
                                                                                    III.   HBO’S MOTION FAILS ON THE “MERITS” ............................................. 12
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                           A.      HBO’s Refusal To Submit To Arbitration Is Not A
                                                                               12                  Constitutionally Protected Activity....................................................... 12
                                                                               13          B.      The Jackson Estate Is Likely To Prevail On Its Motion To
                                                                                                   Compel Arbitration ............................................................................... 18
                                                                               14
                                                                                    IV.    CONCLUSION ............................................................................................... 20
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28
                                                                                                                                               i
                                                                                                     THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                         Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 3 of 25 Page ID #:817




                                                                                1                                        TABLE OF AUTHORITIES
                                                                                2                                                                                                                Page
                                                                                3
                                                                                    FEDERAL CASES
                                                                                4
                                                                                    AT& T Technologies, Inc. v. Communications Workers
                                                                                5        475 U.S. 643 (1986) ........................................................................................ 10
                                                                                6 AT&T Mobility LLC v. Concepcion
                                                                                      563 U.S. 333 (2011) ................................................................................ 2, 8, 15
                                                                                7
                                                                                  AT&T Techs., Inc. v. Commc’ns Workers of Am.
                                                                                8     475 U.S. 643 (1986) ........................................................................................ 18
      LLP




                                                                                9 Batzel v. Smith
                                                                                        333 F.3d 1018 (9th Cir. 2003) ........................................................................... 7
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10
                                                                                  Buckeye Check Cashing, Inc. v. Cardegna
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11        546 U.S. 440 (2006) ............................................................................... 7, 8, 13
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 Bulletin Displays, LLC v. Regency Outdoor Advertising
                                                                                         448 F.Supp.2d 1172 (C.D. Cal. 2006)........................................................... 5, 6
                                                                               13
                                                                                  Carbone v. Cable News Network, Inc.
                                                                               14        910 F.3d 1345 (11th Cir. 2018) ......................................................................... 5
                                                                               15 Chiron Corp. v. Ortho Diagnostic Sys., Inc.
                                                                                        207 F.3d 1126 (9th Cir. 2000) ......................................................................... 14
                                                                               16
                                                                                  Cox v. Ocean View Hotel Corp.
                                                                               17       533 F.3d 1114 (9th Cir. 2008) ....................................................................... 1, 3
                                                                               18 CPR for Skid Row v. City of Los Angeles
                                                                                       779 F.3d 1098 (9th Cir.2015) ...................................................................... 2, 12
                                                                               19
                                                                                  Daugherty v. Experian Info. Solutions, Inc.
                                                                               20      847 F. Supp. 2d 1189 (N.D. Cal. 2012) .......................................................... 14
                                                                               21 Dean Witter Reynolds, Inc. v. Byrd
                                                                                       470 U.S. 213 (1985) .................................................................................. 1, 4, 9
                                                                               22
                                                                                  Doctor’s Assocs., Inc. v. Casarotto
                                                                               23      517 U.S. 681 (1996) .......................................................................................... 7
                                                                               24 Doe v. Gangland Prods., Inc.
                                                                                        730 F.3d 946 (9th Cir. 2013) ......................................................................... 1, 5
                                                                               25
                                                                                  eDrop-Off Chicago LLC v. Burke
                                                                               26       No. CV 12-4095 GW, 2013 WL 12131186 (C.D. Cal. Aug. 9, 2013) ........... 17
                                                                               27 Globetrotter Software, Inc. v. Elan Computer Grp., Inc.
                                                                                       63 F.Supp.2d 1127 (N.D. Cal. 1999) ................................................................ 5
                                                                               28
                                                                                                                                             ii
                                                                                                       THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                         Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 4 of 25 Page ID #:818




                                                                                1 Hilton v. Hallmark Cards
                                                                                        599 F.3d 894 (9th Cir. 2010) ..................................................................... 4, 5, 6
                                                                                2
                                                                                  Howsam v. Dean Witter Reynolds, Inc.,
                                                                                3       537 U.S. 79 (2002) .......................................................................................... 17
                                                                                4 In re Bah
                                                                                         321 B.R. 41 (B.A.P. 9th Cir. 2005) ................................................................... 5
                                                                                5
                                                                                  Macias v. Excel Bldg. Servs. LLC
                                                                                6        767 F.Supp.2d 1002 (N.D. Cal. 2011) ............................................................ 14
                                                                                7 Makaeff v. Trump University, LLC
                                                                                       736 F.3d 1180 (9th Cir.2013) ............................................................................ 5
                                                                                8
                                                                                  Necchi S.p.A. v. Necchi Sewing Mach. Sales Corp.
      LLP




                                                                                9      348 F.2d 693 (2d Cir. 1965) .............................................................................. 3
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 Nunag-Tanedo v. E. Baton Rouge Par. Sch. Bd.
                                                                                        711 F.3d 1136 (9th Cir. 2013) ........................................................................... 9
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                  Perry v. Thomas
                                                                               12       482 U.S. 483 (1987) ................................................................................. passim
                                                                               13 Planned Parenthood v. Center for Medical Progress
                                                                                        735 Fed. Appx. 241 (9th Cir. 2018) .................................................................. 5
                                                                               14
                                                                                  Preston v. Ferrer
                                                                               15       552 U.S. 346 (2008) .............................................................................. 1, 2, 7, 8
                                                                               16 Rhodes v. Turner
                                                                                       No. CV 17-3632-GW, 2018 WL 6016165 (C.D. Cal. 2018) ............................ 5
                                                                               17
                                                                                  Roberts v. AT&T Mobility LLC
                                                                               18      877 F.3d 833 (9th Cir. 2017) ........................................................................... 15
                                                                               19 Southland Corp. v. Keating
                                                                                        465 U.S. 1 (1984) .............................................................................................. 8
                                                                               20
                                                                                  Travelers Cas. Ins. Co. of Am. v. Hirsh
                                                                               21       831 F.3d 1179 (9th Cir. 2016) ........................................................................... 5
                                                                               22 United States v. Rodriguez
                                                                                        100 F.Supp.3d 905 (C.D. Cal. 2015)................................................................. 2
                                                                               23
                                                                                  Verizon Delaware, Inc. v. Covad Commc'ns Co.
                                                                               24       377 F.3d 1081 (9th Cir. 2004) ......................................................................... 17
                                                                               25
                                                                               26 STATE CASES
                                                                               27 A.F. Brown Elec. Contractor, Inc. v. Rhino Elec. Supply, Inc.
                                                                                        137 Cal.App.4th 1118 (2006) .......................................................................... 17
                                                                               28
                                                                                                                                               iii
                                                                                                        THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                         Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 5 of 25 Page ID #:819




                                                                                1 Century 21 Chamberlain & Assocs. v. Haberman
                                                                                         173 Cal.App.4th 1 (2009) ......................................................................... passim
                                                                                2
                                                                                  City of Cotati v. Cashman
                                                                                3        29 Cal. 4th 69 (2002) ....................................................................................... 12
                                                                                4 Sahlolbei v. Montgomery
                                                                                        No. E047099, 2010 WL 197298 (Cal. Ct. App. Jan. 21, 2010) ............... passim
                                                                                5
                                                                                  Sheppard v. Lightpost Museum Fund
                                                                                6       146 Cal. App. 4th 315 (2006) .......................................................................... 11
                                                                                7 Spear v. California State Auto. Assn.
                                                                                        2 Cal. 4th 1035, 1040 (1992)........................................................................... 12
                                                                                8
                                                                                  Thomas v. Quintero
      LLP




                                                                                9       126 Cal. App. 4th 635 (2005) .......................................................................... 13
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 Wagner Constr. Co. v. Pac. Mech. Corp.
                                                                                       41 Cal.4th 19 (2007) .......................................................................................... 3
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12
                                                                                     STATUTES
                                                                               13
                                                                                     9 U.S.C. § 1 .............................................................................................................. 1, 4
                                                                               14
                                                                                     9 U.S.C. § 2 .......................................................................................................... 4, 6, 9
                                                                               15
                                                                                     Cal. Code Civ. Proc. § 425.16 ..................................................................................... 7
                                                                               16
                                                                                     Cal. Lab. Code §1700 .............................................................................................. 1, 7
                                                                               17
                                                                               18
                                                                                     RULES
                                                                               19
                                                                                     Fed. R. Civ. P. 12 ......................................................................................................... 5
                                                                               20
                                                                                     Fed. R. Civ. P. 15 ......................................................................................................... 5
                                                                               21
                                                                                     Fed. R. Civ. P. 26 ......................................................................................................... 5
                                                                               22
                                                                                     Fed. R. Civ. P. 56 ......................................................................................................... 5
                                                                               23
                                                                                     Fed. R. Civ. P. 8 ........................................................................................................... 5
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28
                                                                                                                                                    iv
                                                                                                          THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                         Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 6 of 25 Page ID #:820




                                                                                1 I.      INTRODUCTION
                                                                                2         HBO’s anti-SLAPP motion is without merit. First, the only relief sought in
                                                                                3 this Court is an order compelling arbitration. The only “claim for relief” is therefore
                                                                                4 a request for specific performance of the parties’ arbitration agreement. Cox v.
                                                                                5 Ocean View Hotel Corp., 533 F.3d 1114, 1125 (9th Cir. 2008). Whether Petitioners
                                                                                6 are entitled to that relief turns exclusively on an issue of federal law under the
                                                                                7 Federal Arbitration Act (“FAA”). 9 U.S.C. §§ 1, et. seq.; Dkt. 40, pp. 2-10 of 10. 1
                                                                                8 California’s anti-SLAPP statute does not apply in federal court to claims based on
      LLP




                                                                                9 federal law. Doe v. Gangland Prods., Inc., 730 F.3d 946, 955 n.3 (9th Cir. 2013).
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 That should be the beginning and end of the analysis here.
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11         Second, even if the Ninth Circuit had not already held that anti-SLAPP
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 motions are inapplicable to claims based on federal law, decades of Supreme Court
                                                                               13 precedent also makes clear that California cannot create “procedural or substantive”
                                                                               14 obstacles to enforcement of arbitration agreements governed by the FAA. See, e.g.,
                                                                               15 Preston v. Ferrer, 552 U.S. 346, 354-56 (2008) (California law providing that Labor
                                                                               16 Commissioner must first exercise her “exclusive jurisdiction” to determine whether
                                                                               17 a contract is invalid under the California Talent Agencies Act, Cal. Lab. Code
                                                                               18 §§ 1700, et seq., before a claim arising under such a contract can be arbitrated is
                                                                               19 void as preempted by the FAA). As this Court explained in connection with the
                                                                               20 motion to compel arbitration, “[b]y its terms, the [FAA] leaves no room for the
                                                                               21 exercise of discretion by a district court, but instead mandates that district courts
                                                                               22 shall direct the parties to proceed to arbitration on issues as to which an arbitration
                                                                               23 agreement has been signed.” Dkt. 40, pp. 2-3 of 10, quoting Dean Witter Reynolds,
                                                                               24
                                                                               25         1
                                                                                          We use the same naming convention as in the motion to compel arbitration:
                                                                                  “HBO” refers to Respondent/Defendant Home Box Office, Inc.; “the Jackson
                                                                               26 Estate” refers collectively to Petitioners/Plaintiffs Optimum Productions and the Co-
                                                                                  Executors of the Estate of Michael J. Jackson; and “the Agreement” refers to the
                                                                               27 1992 agreement at issue, Steinsapir Decl., Ex. B (Dkt. 18, pp. 25-40 of 42).
                                                                               28
                                                                                                                               1
                                                                                                  THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                         Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 7 of 25 Page ID #:821




                                                                                1 Inc. v. Byrd, 470 U.S. 213, 218 (1985) (emphasis in original). A state statute cannot
                                                                                2 withdraw this “mandate” of federal law.
                                                                                3         Third, even setting aside federal preemption issues, California law itself is
                                                                                4 clear that that “a demand commencing private contractual arbitration does not ‘fit[ ]’
                                                                                5 any of the four anti-SLAPP categories” and, thus, does not give rise to an anti-
                                                                                6 SLAPP motion. Century 21 Chamberlain & Assocs. v. Haberman, 173 Cal.App.4th
                                                                                7 1, 8 (2009). Parties have a “right to a judicial determination on arbitrability” and
                                                                                8 courts cannot “strike their means for obtaining that determination before
      LLP




                                                                                9 arbitration.” Id. at 10. In other words, there is “no authority [for] applying the anti-
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 SLAPP statute to a petition to compel arbitration.” Sahlolbei v. Montgomery, No.
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 E047099, 2010 WL 197298, at *2 (Cal. Ct. App. Jan. 21, 2010).2
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12         HBO cannot be surprised that these issues are front-and-center in this brief.
                                                                               13 At the July 15, 2019 hearing, the Court and counsel for Petitioners engaged in a
                                                                               14 detailed discussion of whether an anti-SLAPP motion could be applied to petitions
                                                                               15 governed by the FAA. Dkt. 46-2, Ex. B (Tr. of July 15 Hearing), pp. 70-80 of 88.
                                                                               16 Even though the issue had not even been briefed, Petitioners’ counsel cited specific
                                                                               17 authority from the Supreme Court that the FAA preempts California public policy
                                                                               18 that stands in its way. Id., pp. 71, 74-75 of 88 (discussing AT&T v. Concepcion
                                                                               19 discussed below at § II.B). At the hearing, HBO’s only “response” to this discussion
                                                                               20 was that it would “save [its] response to that for an anti-SLAPP motion.” Id., p. 80
                                                                               21 of 88. HBO then ignored the issue altogether in its motion.
                                                                               22         Finally, even if the Court were to reach the “merits” of HBO’s motion, such
                                                                               23 as they are, the Court would still be required to deny the motion. The only relief
                                                                               24
                                                                               25         2
                                                                                           As HBO implicitly recognized in its brief opposing the motion to compel
                                                                                  arbitration, Dkt. 22, p. 17 of 28, ll. 17-21, “unpublished opinions of the California
                                                                               26 Court of Appeal may be considered [by federal courts] as persuasive authority.”
                                                                                  United States v. Rodriguez, 100 F.Supp.3d 905, 922 n. 12 (C.D. Cal. 2015), citing
                                                                               27 CPR for Skid Row v. City of Los Angeles, 779 F.3d 1098, 1117 (9th Cir.2015).
                                                                               28
                                                                                                                               2
                                                                                                  THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                         Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 8 of 25 Page ID #:822




                                                                                1 requested from this Court is an order to compel arbitration. “Therefore, [the Jackson
                                                                                2 Estate’s only] ‘cause of action’ is the demand for arbitration.” Sahlolbei, 2010 WL
                                                                                3 197298, at *4. That cause of action arises out of HBO’s refusal to arbitrate.
                                                                                4 Breaching an agreement by refusing to arbitrate is not constitutionally protected
                                                                                5 activity. Century 21, 173 Cal.App.4th at 8. And even if it were, the Jackson Estate
                                                                                6 has shown a probability of success on that claim, as the Court explained in detail in
                                                                                7 its tentative order (where it definitively rejected all of HBO’s arguments against
                                                                                8 arbitration). Dkt. 40, pp. 2-9 of 10.
      LLP




                                                                                9        If the Jackson Estate’s claims to be arbitrated are as frivolous as HBO would
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 have the Court believe, it should have no reason for concern. Petitioners respectfully
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 request that HBO’s anti-SLAPP motion be denied, and that this Court’s tentative
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 ruling respecting the motion to compel arbitration be made final and that arbitration
                                                                               13 be compelled forthwith.
                                                                               14 II.    THE ANTI-SLAPP STATUTE DOES NOT APPLY HERE
                                                                               15        A.     Plaintiffs’ Petition Is Governed by the Federal Arbitration Act;
                                                                               16               and the California Anti-SLAPP Statute Is Inapplicable in Federal
                                                                               17               Court to Claims Based on Federal Law
                                                                               18        “An action to compel arbitration is in essence a suit in equity to compel
                                                                               19 specific performance of a contract.” Cox v. Ocean View Hotel Corp., 533 F.3d 1114,
                                                                               20 1125 (9th Cir. 2008), quoting Wagner Constr. Co. v. Pac. Mech. Corp., 41 Cal.4th
                                                                               21 19, 29 (2007). See also Necchi S.p.A. v. Necchi Sewing Mach. Sales Corp., 348 F.2d
                                                                               22 693, 696 (2d Cir. 1965) (T. Marshall, J.) (“An order under the Federal Arbitration
                                                                               23 Act compelling a party to arbitrate is simply an order granting specific performance
                                                                               24 of an arbitration provision”).
                                                                               25        Whether to grant specific performance of the arbitration agreement here—the
                                                                               26 only relief sought in this Court—depends on a question of federal law: whether the
                                                                               27 parties’ dispute is arbitrable under the Federal Arbitration Act (“FAA”). See, e.g.,
                                                                               28 Dkt. 18, p. 2 of 42 (moving to compel arbitration “pursuant to the Federal
                                                                                                                              3
                                                                                                 THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                         Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 9 of 25 Page ID #:823




                                                                                1 Arbitration Act, 9 U.S.C. § 1, et seq.”). See also Request for Judicial Notice
                                                                                2 (“RJN”), Ex. A, pp. 4:23-24, 5:4-13 (relying on the FAA as authority for requested
                                                                                3 order to compel arbitration in state court motion filed the day before this case was
                                                                                4 removed to this Court). 3
                                                                                5         “Section 2 [of the FAA] is a congressional declaration of a liberal federal
                                                                                6 policy favoring arbitration agreements, notwithstanding any state substantive or
                                                                                7 procedural policies to the contrary. The effect of the section is to create a body of
                                                                                8 federal substantive law of arbitrability, applicable to any arbitration agreement
      LLP




                                                                                9 within the coverage of the Act.” Perry v. Thomas, 482 U.S. 483, 489 (1987)
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 (emphasis added). If the dispute falls within the scope of a valid arbitration
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 agreement—as this Court has already (tentatively) held, see Dkt. 40, pp. 4-5 of 10—
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 the federal substantive law of arbitrability “leaves no room for the exercise of
                                                                               13 discretion by a district court, but instead mandates that district courts shall direct the
                                                                               14 parties to proceed to arbitration on issues as to which an arbitration agreement has
                                                                               15 been signed.” Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985)
                                                                               16 (emphasis in original).
                                                                               17         Because the claim here rests on federal law, the anti-SLAPP statute is
                                                                               18 inapplicable. A “federal court can only entertain anti-SLAPP special motions to
                                                                               19 strike in connection with state law claims.” Hilton v. Hallmark Cards, 599 F.3d 894,
                                                                               20 901 (9th Cir. 2010). As noted above, the only relief to which the Jackson Estate
                                                                               21 asserts a claim is an order compelling arbitration. That claim for relief is based on
                                                                               22
                                                                               23         3
                                                                                             The arbitration agreement here is part of “a contract evidencing a transaction
                                                                                    involving commerce,” 9 U.S.C. § 2, and is thus within the scope of the FAA. The
                                                                               24   contract is between a California corporation (TTC Touring, which has since been
                                                                                    merged into Petitioner Optimum Productions, see Dkt. 18, p. 12 of 42 ¶ 7) and a
                                                                               25   New York company (HBO) relating to the first United States television broadcast of
                                                                                    a Michael Jackson concert, which took place in Bucharest, Hungary. This fits easily
                                                                               26   within “the pre-emptive effect of the Federal Arbitration Act, a statute that embodies
                                                                                    Congress’ intent to provide for the enforcement of arbitration agreements within the
                                                                               27   full reach of the Commerce Clause.” Perry, 482 U.S. at 491.
                                                                               28
                                                                                                                                4
                                                                                                  THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                     Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 10 of 25 Page ID #:824




                                                                                1 the FAA, a federal statute.
                                                                                2         The Ninth Circuit has repeatedly held that California’s anti-SLAPP statute
                                                                                3 does not apply to claims based on federal law. See, e.g., Doe v. Gangland Prods.,
                                                                                4 Inc., 730 F.3d 946, 955 n.3 (9th Cir. 2013) (“the anti-SLAPP statute does not apply
                                                                                5 to federal law causes of action”), quoting Hilton, 599 F.3d at 901; Planned
                                                                                6 Parenthood v. Center for Medical Progress, 735 Fed. Appx. 241, 247 (9th Cir.
                                                                                7 2018) (“We stress that a defendant cannot use an anti-SLAPP motion to strike
                                                                                8 federal causes of action.”). See also Rhodes v. Turner, No. CV 17-3632-GW, 2018
      LLP




                                                                                9 WL 6016165, at *1 (C.D. Cal. 2018) (Wu, J.) (“[A]n anti-SLAPP motion does not
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 lie against a federal cause of action in federal court.”); Globetrotter Software, Inc. v.
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 Elan Computer Grp., Inc., 63 F.Supp.2d 1127, 1130 (N.D. Cal. 1999) (“the anti-
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 SLAPP statute is not applicable to the federal claims asserted”); In re Bah, 321 B.R.
                                                                               13 41, 46 (B.A.P. 9th Cir. 2005) (“the anti-SLAPP statute may not be applied to
                                                                               14 matters involving federal questions”). 4
                                                                               15         As the district court explained in Bulletin Displays, LLC v. Regency Outdoor
                                                                               16 Advertising, 448 F.Supp.2d 1172 (C.D. Cal. 2006)—the case that the Ninth Circuit
                                                                               17
                                                                                          4
                                                                                           As explained by several Judges on the Ninth Circuit and other federal courts,
                                                                               18 “an anti-SLAPP motion has no proper place in federal court” regardless of whether
                                                                                  the claims are based on state or federal law. Travelers Cas. Ins. Co. of Am. v. Hirsh,
                                                                               19 831 F.3d 1179, 1186 (9th Cir. 2016) (Gould, J., concurring) (expressing regret for
                                                                                  joining the Ninth Circuit’s opinion in Batzel v. Smith). See also Carbone v. Cable
                                                                               20 News Network, Inc., 910 F.3d 1345, 1356 (11th Cir. 2018) (discussing entrenched
                                                                                  circuit split on issue); Makaeff v. Trump University, LLC, 736 F.3d 1180, 1188 (9th
                                                                               21 Cir.2013) (Watford, J., dissenting from denial of rehearing en banc) (explaining why
                                                                                  Ninth Circuit was wrong to conclude that anti-SLAPP statute applied at all in
                                                                               22 federal court). As anyone who has litigated anti-SLAPP motions in both the state
                                                                                  and federal courts can advise, the Ninth Circuit’s attempts to harmonize the anti-
                                                                               23 SLAPP statute with conflicting provisions of Federal Rules of Civil Procedure 8, 12,
                                                                                  15, 26, 56, etc., have resulted in a haphazard process that has little in common with
                                                                               24 the orderly anti-SLAPP procedure in state court designed by the California
                                                                                  Legislature as a set of rules for state trial courts (consistent with the California Rules
                                                                               25 of Court, the California Code of Civil Procedure, and other applicable California
                                                                                  procedure). That said, the Ninth Circuit’s mistakes can only be rectified by an en
                                                                               26 banc panel of that Court, or by the Supreme Court, so we will not further dwell on
                                                                                  the point. We raise the issue only to preserve it for any proceedings down the road
                                                                               27 (in the unlikely event that the issue would ever need to be reached).
                                                                               28
                                                                                                                               5
                                                                                                  THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                     Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 11 of 25 Page ID #:825




                                                                                1 relied upon in Hilton, 599 F.3d at 901—application of the anti-SLAPP statute to
                                                                                2 claims based on federal law in federal court “would frustrate substantive federal
                                                                                3 rights.” Bulletin Displays, 448 F.Supp.2d at 1180. “While the anti-SLAPP statute
                                                                                4 furthers ‘important, substantive state interests,’ California has no interest in dictating
                                                                                5 rules of procedure or substance applicable to federal claims brought in federal
                                                                                6 court.” Id. at 1182 (internal citations omitted).
                                                                                7         For this reason alone, HBO’s anti-SLAPP motion must be denied. Instead, the
                                                                                8 motion to compel arbitration should be granted for the reasons this Court has
      LLP




                                                                                9 already explained in its tentative ruling. Dkt. 40.
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10         B.    The FAA Preempts the Anti-SLAPP Statute in Cases Seeking an
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11               Order to Compel Arbitration Under the FAA
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12         Even if the Ninth Circuit had not already held that the anti-SLAPP statute is
                                                                               13 inapplicable to claims based on federal law, this California statute could not apply to
                                                                               14 a petition to compel arbitration governed by the FAA. Extensive case law from the
                                                                               15 United States Supreme Court makes clear that California, and other States, cannot
                                                                               16 create “substantive or procedural” obstacles to enforcing arbitration agreements
                                                                               17 governed by the FAA. Perry, 482 U.S. at 489.
                                                                               18         The FAA is a duly-enacted federal law. It is therefore “the supreme law of the
                                                                               19 land” notwithstanding “anything in the Constitution or laws of any State to the
                                                                               20 contrary.” U.S. Const., art. vi, cl. 2. Section 2 of the FAA is unambiguous. “A
                                                                               21 written provision in any … contract evidencing a transaction involving commerce to
                                                                               22 settle by arbitration a controversy thereafter arising out of such contract or
                                                                               23 transaction … shall be valid, irrevocable, and enforceable, save upon such grounds
                                                                               24 as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2.
                                                                               25         Thus, the only role that State law may play in an analysis under the FAA is in
                                                                               26 providing “grounds … at law or in equity for the revocation of any contract,” such
                                                                               27 as duress, fraud, or unconscionability. 9 U.S.C. § 2. Moreover, any revocation
                                                                               28 defense to arbitration grounded in State law must be specific to revocation of the
                                                                                                                               6
                                                                                                  THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                     Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 12 of 25 Page ID #:826




                                                                                1 arbitration provision alone, rather than the contract as a whole. See Buckeye Check
                                                                                2 Cashing, Inc. v. Cardegna, 546 U.S. 440, 445-46 (2006) (“as a matter of substantive
                                                                                3 federal arbitration law, an arbitration provision is severable from the remainder of
                                                                                4 the contract” and “unless the challenge is to the arbitration clause itself, the issue of
                                                                                5 the contract’s validity is considered by the arbitrator in the first instance”).
                                                                                6         The anti-SLAPP statute does not fit within this narrow role for California law
                                                                                7 under the FAA. The anti-SLAPP statute does not render any contracts revocable,
                                                                                8 unlike “generally applicable contract defenses, such as fraud, duress, or
      LLP




                                                                                9 unconscionability.” Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687 (1996).
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 Instead, the plain language of the anti-SLAPP statute creates a procedure for striking
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 certain “causes of action” filed in courts. See generally Cal. Code Civ. Proc.
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 § 425.16. As the Ninth Circuit has explained, the anti-SLAPP statute creates a
                                                                               13 qualified, “substantive immunity from suit” for certain claims arising out of
                                                                               14 petitioning and related activities within the scope of the statute. Batzel v. Smith, 333
                                                                               15 F.3d 1018, 1025-26 (9th Cir. 2003).
                                                                               16         The FAA leaves no room for States to interpose substantive or procedural
                                                                               17 obstacles to the enforcement of a valid arbitration agreement. The Supreme Court
                                                                               18 has accordingly held, time-and-again, that California and other States’ laws—both
                                                                               19 statutes and judge-made common law—that purport to render certain types of causes
                                                                               20 of action unsuitable for arbitration are void as preempted by the FAA. See, e.g.,
                                                                               21 Preston, 552 U.S. at 354-56 (California law providing that Labor Commissioner
                                                                               22 must first exercise “exclusive jurisdiction” to determine whether a contract is invalid
                                                                               23 under the California Talent Agencies Act, Cal. Lab. Code §§ 1700, et seq., before a
                                                                               24 claim arising under such a contract can be arbitrated is void as preempted by the
                                                                               25 FAA); Buckeye, 551 U.S. at 443, 449 (Florida rule purporting to give courts
                                                                               26 authority to decline to order arbitration of claims arising under a contract that the
                                                                               27 court deems “criminal on its face” is void as preempted by the FAA); Perry, 482
                                                                               28 U.S. at 491 (California law providing that claims for unpaid wages cannot be
                                                                                                                                7
                                                                                                  THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                     Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 13 of 25 Page ID #:827




                                                                                1 arbitrated, but must be litigated in a “judicial forum,” is void as preempted by the
                                                                                2 FAA); Southland Corp. v. Keating, 465 U.S. 1, 10-11, 16 (1984) (California law
                                                                                3 requiring that claims arising under the California Franchise Investment Law cannot
                                                                                4 be arbitrated is void as preempted by the FAA). See also AT&T Mobility LLC v.
                                                                                5 Concepcion, 563 U.S. 333, 344-46 (2011) (California rule that contracts requiring
                                                                                6 claims to be arbitrated individually, and not on a class basis, are unenforceable is
                                                                                7 void as preempted by the FAA).
                                                                                8         Just as California cannot mandate that a Labor Commissioner must first
      LLP




                                                                                9 affirm the validity of a contract raising issues under California’s Talent Agencies
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 Act before an arbitration is ordered in a case governed by the FAA, Preston, 552
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 U.S. at 356, California cannot mandate that a court must first affirm that a claim
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 does not implicate anti-SLAPP concerns before an arbitration is ordered in a case
                                                                               13 governed by the FAA. Or, stated differently, California law cannot purport to
                                                                               14 authorize a court, much less a federal court, to refuse to order arbitration under the
                                                                               15 FAA of a claim because it raises anti-SLAPP concerns any more than Florida law
                                                                               16 can permit courts to refuse to order arbitration of a claim because a judge finds that
                                                                               17 a consumer contract with an arbitration clause may be “criminal on its face.”
                                                                               18 Buckeye, 551 U.S. at 443, 449.
                                                                               19         Here, the parties agreed to arbitrate “[a]ny dispute arising out of, in
                                                                               20 connection with or relating to” the parties’ Agreement. Dkt. 18, pp. 33-34 of 42.
                                                                               21 “When parties agree to arbitrate all questions arising under a contract, the FAA
                                                                               22 supersedes state laws lodging primary jurisdiction in another forum, whether
                                                                               23 judicial or administrative.” Preston, 552 U.S. at 359. The FAA does not permit
                                                                               24 California or any other State to create “substantive or procedural policies to the
                                                                               25 contrary.” Perry, 482 U.S. at 489. Thus, any First Amendment challenges to the
                                                                               26 parties’ contract as a whole, and the underlying claims to be arbitrated, must be
                                                                               27 adjudicated by the arbitrator and not by a Court. Buckeye, 551 U.S. at 445-46. The
                                                                               28 federal courts “have never recognized that an immunity from suit was necessary to
                                                                                                                                8
                                                                                                  THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                     Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 14 of 25 Page ID #:828




                                                                                1 prevent an unacceptable chill of … First Amendment rights.” Nunag-Tanedo v. E.
                                                                                2 Baton Rouge Par. Sch. Bd., 711 F.3d 1136, 1141 (9th Cir. 2013) (emphasis original
                                                                                3 but ellipses and quotation marks omitted). And the States cannot create such an
                                                                                4 immunity for the federal courts to apply with respect to claims for relief based on
                                                                                5 federal law.
                                                                                6         As noted above in section II.A, and as this Court explained in its tentative
                                                                                7 order respecting the motion to compel arbitration, “[b]y its terms, the [FAA] leaves
                                                                                8 no room for the exercise of discretion by a district court, but instead mandates that
      LLP




                                                                                9 district courts shall direct the parties to proceed to arbitration on issues as to which
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 an arbitration agreement has been signed.” Dkt. 40, pp. 2-3 of 10, quoting Dean
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 Witter, 470 U.S. at 213 (emphasis in original). That is all that needs to be said about
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 whether a State anti-SLAPP statute can be used to strike a petition to compel
                                                                               13 arbitration governed by the FAA. The State of California cannot grant federal
                                                                               14 district courts authority to decide issues of federal law in a manner contrary to
                                                                               15 Congress’s statutory scheme as interpreted by the Supreme Court of the United
                                                                               16 States. The Supreme Court has spoken enough on these issues. The FAA requires
                                                                               17 this Court to compel this matter to arbitration, once it finds that there is a valid
                                                                               18 arbitration agreement encompassing the issues in dispute between the parties. See
                                                                               19 Dkt. 40, pp. 4-9 of 10 (holding that the arbitration agreement is valid and that the
                                                                               20 issues to be arbitrated fall within the scope of that agreement, and rejecting HBO’s
                                                                               21 arguments to the contrary). Courts have “no room for the exercise of discretion” to
                                                                               22 do otherwise. Dean Witter, 470 U.S. at 213.
                                                                               23         For all these reasons, California’s anti-SLAPP statute does not apply to the
                                                                               24 sole claim for relief here—a claim seeking only one form of relief, an order to
                                                                               25 compel arbitration under the FAA—and this motion must be denied. Instead, the
                                                                               26 Court’s tentative order respecting Petitioner’s motion to compel arbitration should
                                                                               27 be made final and this controversy should be compelled to arbitration forthwith. 9
                                                                               28 U.S.C. §§ 2, 4; Dkt. 40.
                                                                                                                                9
                                                                                                  THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                     Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 15 of 25 Page ID #:829




                                                                                1         C.     Even Setting Aside the FAA, California Law Provides that the
                                                                                2                Anti-SLAPP Statute Does Not Apply to Petitions To Compel
                                                                                3                Arbitration
                                                                                4         As explained above, California cannot create “substantive or procedural
                                                                                5 policies” barring application of the Federal Arbitration Act in the manner that the
                                                                                6 Supreme Court has prescribed. Perry, 482 U.S. at 489. But even if it could do so, it
                                                                                7 would not matter because it did not do so. California law itself is clear that the anti-
                                                                                8 SLAPP does not apply to petitions to compel arbitration.
      LLP




                                                                                9         In Century 21 Chamberlain & Assocs. v. Haberman, 173 Cal.App.4th 1
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 (2009), defendant alleged that plaintiffs had negligently marketed her house and
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 filed an arbitration demand with a realtors’ association. Id. at 6. Plaintiffs responded
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 by filing a civil action seeking, among other things, a declaratory judgment that no
                                                                               13 arbitration agreement existed between the parties. Defendant responded by filing an
                                                                               14 anti-SLAPP motion against the claim, which the trial court denied. Ibid. The Court
                                                                               15 of Appeal affirmed, holding that “a demand commencing private contractual
                                                                               16 arbitration does not ‘fit[ ]’ any of the four anti-SLAPP categories” and, thus, does
                                                                               17 not give rise to an anti-SLAPP motion. Id. at 8. Pointing to FAA cases, the Court of
                                                                               18 Appeal explained that “[g]enerally, the court must determine whether a dispute is
                                                                               19 subject to contractual arbitration, unless the parties clearly and unmistakably agree
                                                                               20 otherwise.” Id. at 10, citing AT& T Technologies, Inc. v. Communications Workers,
                                                                               21 475 U.S. 643, 649 (1986). “It would provide cold comfort to parties resisting
                                                                               22 arbitration to recognize their right to a judicial determination on arbitrability, yet
                                                                               23 strike their means for obtaining that determination before arbitration.” Century 21,
                                                                               24 173 Cal.App.4th at 10.
                                                                               25         Though the relief sought by plaintiffs in Century 21 was the mirror-image of
                                                                               26 what the Jackson Estate seeks here—a judicial determination that arbitration is
                                                                               27 required—the distinction is immaterial. The Court was clear in Century 21 that its
                                                                               28 holding addressed the question of whether a demand for contractual arbitration is
                                                                                                                               10
                                                                                                  THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                     Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 16 of 25 Page ID #:830




                                                                                1 subject to anti-SLAPP motions. The key point the Court made was that parties have
                                                                                2 a “right to a judicial determination on arbitrability” and courts cannot “strike their
                                                                                3 means for obtaining that determination before arbitration.” Century 21, 173
                                                                                4 Cal.App.4th at 10. See also Sheppard v. Lightpost Museum Fund, 146 Cal. App. 4th
                                                                                5 315, 324 (2006) (reversing trial court’s partial grant of anti-SLAPP motion against
                                                                                6 claims pending in an arbitration; anti-SLAPP statute does not apply to claims
                                                                                7 pending in arbitrations).
                                                                                8         Not surprisingly, the Court of Appeal has since relied on Century 21 to
      LLP




                                                                                9 squarely hold that petitions to compel arbitration are also not subject to anti-SLAPP
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 motions. In Sahlolbei v. Montgomery, No. E047099, 2010 WL 197298, at *4 (Cal.
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 Ct. App. Jan. 21, 2010), plaintiff and defendant agreed to arbitrate any disputes
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 arising out of a non-disparagement agreement. Id. at *1. Like the Jackson Estate
                                                                               13 here, plaintiff alleged that defendant breached a non-disparagement agreement and
                                                                               14 filed a petition to compel arbitration of the dispute in superior court. Ibid. Like the
                                                                               15 Jackson Estate here, plaintiff’s counsel wrote to defendant and demanded arbitration
                                                                               16 but defendant refused. Id. at *2; Weitzman Decl., ¶ 2; Dkt. 1-1, p. 19 of 54 ¶ 64, p.
                                                                               17 21 of 54 ¶ 72. Defendant thereafter filed an anti-SLAPP motion, arguing that the
                                                                               18 alleged breaches of the non-disparagement agreement “were made in connection
                                                                               19 with official hospital proceedings.” Sahlolbei, 2010 WL 197298, at *2. Defendant
                                                                               20 “argued that, as an elected Board member [of the hospital], his statements were
                                                                               21 protected from lawsuits, pursuant to the ‘official proceedings’ exception, because
                                                                               22 the statements concerned [defendant’s] performance as a surgeon at Palo Verde
                                                                               23 Hospital.” Ibid. The trial court denied the motion for several reasons, the principal
                                                                               24 one being that there was “no authority [for] applying the anti-SLAPP statute to a
                                                                               25 petition to compel arbitration.” Ibid.
                                                                               26         The Court of Appeal affirmed with the following straightforward reasoning:
                                                                               27         A petition to compel arbitration is, in form, a law and motion
                                                                                          proceeding; however, in substance, it is a suit in equity seeking specific
                                                                               28         performance of a contract that contains an arbitration clause. [Citations

                                                                                                                              11
                                                                                                  THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                     Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 17 of 25 Page ID #:831




                                                                                1         omitted.] Therefore, [plaintiff’s] “cause of action” is the demand for
                                                                                          arbitration. “A demand for commencing private, contractual arbitration
                                                                                2         does not fit any of the four anti-SLAPP categories.” [Century 21, 173
                                                                                          Cal.App.4th at 7-8]. … [Plaintiff’s] demand to arbitrate his dispute with
                                                                                3         [defendant] is neither a public issue nor an issue of public interest.
                                                                                          [Plaintiff’s] breach of contract claim concerns a confidential settlement
                                                                                4         agreement, i.e ., a private contract, not a public issue. Accordingly, we
                                                                                          conclude that the anti-SLAPP statute (§ 425.16) is not applicable to
                                                                                5         [plaintiff’s] petition to arbitrate, because the petition is not based upon
                                                                                          an act that furthers [defendant’s] rights of petition or free speech.
                                                                                6         Therefore, the trial court did not err.
                                                                                7 Id. at *4 (punctuation cleaned up, brackets added, and emphasis in original).
                                                                                8 Because “the Court of Appeal’s unpublished decision” in Sahlolbei “is persuasive
      LLP




                                                                                9 authority further illustrating the way in which California courts apply” the law in
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 this area, CPR for Skid Row, 779 F.3d at 1117, this Court should follow it.
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11         In short, there is no conflict between the anti-SLAPP statute and the Federal
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 Arbitration Act, because the California courts hold that the anti-SLAPP statute does
                                                                               13 not apply to petitions to compel arbitration.
                                                                               14 III.    HBO’S MOTION FAILS ON THE “MERITS”
                                                                               15         A.    HBO’s Refusal To Submit To Arbitration Is Not A Constitutionally
                                                                               16               Protected Activity
                                                                               17         The party bringing an anti-SLAPP motion “bears the initial burden of
                                                                               18 establishing the causes of action in the complaint arise from her protected activity.”
                                                                               19 Century 21, 173 Cal.App.4th at 7. “The statutory phrase ‘cause of action . . . arising
                                                                               20 from’ means simply that the defendant’s act underlying the plaintiff’s cause of
                                                                               21 action must itself have been an act in furtherance of the right of petition or free
                                                                               22 speech.” City of Cotati v. Cashman, 29 Cal. 4th 69, 78 (2002) .
                                                                               23         The act underlying the Jackson Estate’s petition to compel HBO to arbitrate is
                                                                               24 HBO’s refusal to arbitrate. See Spear v. California State Auto. Assn., 2 Cal.4th 1035,
                                                                               25 1041-42 (1992) (“cause of action to compel arbitration” accrues upon refusal to
                                                                               26 arbitrate). It is not, as HBO argues, HBO’s production and airing of Leaving
                                                                               27 Neverland. Dkt. 46-1, p. 15 of 33. As explained above in section II.C, California
                                                                               28 courts have held that, irrespective of the substance of the underlying claims to be
                                                                                                                              12
                                                                                                  THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                     Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 18 of 25 Page ID #:832




                                                                                1 arbitrated, neither the demand to arbitrate nor the refusal to submit to arbitration is a
                                                                                2 constitutionally protected act for purposes of the anti-SLAPP statute. Century 21,
                                                                                3 173 Cal.App.4th 1; Sahlolbei, 2010 WL 197298, at *4. HBO’s citation to Thomas v.
                                                                                4 Quintero, 126 Cal. App. 4th 635, 646 (2005) for the proposition that “facially the
                                                                                5 anti-SLAPP statute applies to petitions [generally]” is irrelevant, as that case
                                                                                6 involved a petition for injunctive relief under California’s civil harassment statute.
                                                                                7 And the Jackson Estate’s Petition to Compel Arbitration was clear that it was not
                                                                                8 seeking relief in court for the two causes of action to be arbitrated, expressly
      LLP




                                                                                9 pleading them as the “First [and] Second Cause[s] of Action To Be Arbitrated.” Dkt.
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 1-1, pp. 22-23 of 54.5
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11         HBO ignores this settled law and instead filed what is essentially an anti-
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 SLAPP Motion against a not-yet-pending breach of contract arbitration. (Dkt. 46-1,
                                                                               13 pp. 15-16 of 33) (“Plaintiffs’ Petition raises two causes of action: (1) breach of
                                                                               14 contract based on alleged breach of a non-disparagement sentence, and (2) breach of
                                                                               15 the covenant of good faith and fair dealing.”). HBO’s attempt to challenge the
                                                                               16 claims to be arbitrated is contrary to what the Court advised in its tentative order:
                                                                               17         The Court notes that Defendant’s Opposition attacked the
                                                                                          Disparagement Clause rather than the Arbitration Provision. … The
                                                                               18         Court will not consider any challenges to portions of the Agreement
                                                                                          aside from the Arbitration Provision. See Buckeye Check Cashing, Inc.
                                                                               19         v. Cardegna, 546 U.S. 440, 445-46 (2006) (“First, as a matter of
                                                                                          substantive federal arbitration law, an arbitration provision is severable
                                                                               20         from the remainder of the contract. Second, unless the challenge is to
                                                                                          the arbitration clause itself, the issue of the contract’s validity is
                                                                               21         considered by the arbitrator in the first instance.”).
                                                                               22 Dkt. 40, p. 10 of 10, n. 6. The Court’s holding here follows from fundamental
                                                                               23
                                                                               24         5
                                                                                           HBO argues that it was unnecessary for the Jackson Estate to describe the
                                                                                  substance of the claims to be arbitrated in its Petition to Compel Arbitration, but
                                                                               25 HBO is wrong: how else would the Court determine whether the claims to be
                                                                                  arbitrated fall within the scope of the arbitration agreement? HBO made largely the
                                                                               26 same argument at the hearing on the Motion to Compel Arbitration, and the Court
                                                                                  rejected it. Dkt. 46-2, p. 60 of 80 (Court noting that “It doesn't get around what they
                                                                               27 have to have asserted, which was the disparagement – what the specific
                                                                                  disparagement was.”) (emphasis added).
                                                                               28
                                                                                                                              13
                                                                                                  THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                     Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 19 of 25 Page ID #:833




                                                                                1 principles of federal law. As the Court explained its tentative order: “The court’s
                                                                                2 role under the [FAA] is therefore limited to determining: (1) whether a valid
                                                                                3 agreement to arbitrate exists and, if it does, (2) whether the agreement encompasses
                                                                                4 the dispute at issue. If the response is affirmative on both counts, then the Act
                                                                                5 requires the court to enforce the arbitration agreement in accordance with its terms.”
                                                                                6 Dkt. 40, p. 3 of 10, quoting Daugherty v. Experian Info. Solutions, Inc., 847 F.
                                                                                7 Supp. 2d 1189, 1193 (N.D. Cal. 2012), quoting Chiron Corp. v. Ortho Diagnostic
                                                                                8 Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). And “the Court may not review the
      LLP




                                                                                9 merits of the underlying case” to be arbitrated.” Dkt. 40, p. 3 of 10, quoting Macias
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 v. Excel Bldg. Servs. LLC, 767 F.Supp.2d 1002, 1007 (N.D. Cal. 2011). It is unclear
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 why HBO continues to ignore this Court’s holdings in prior orders. See, e.g., Dkt.
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 36, p. 10 of 12 (noting that HBO ignored the Court’s holding in prior order that
                                                                               13 “[t]he continued validity of the Agreement as a whole is a question for the
                                                                               14 arbitrator”), quoting Dkt. 27 at 9-10 fn. 7; Dkt. 28 (adopting Dkt. 27 as final ruling).
                                                                               15         Even setting aside this Court’s prior order, and the body of settled federal
                                                                               16 jurisprudence on which it rests, the California courts also hold that courts do not
                                                                               17 have authority to apply the anti-SLAPP statute to claims pending in arbitration.
                                                                               18 Sheppard , 146 Cal.App.4th at 324. The simple fact is that the Jackson Estate has
                                                                               19 not yet filed a breach of contract claims in arbitration and cannot do so until this
                                                                               20 Court orders arbitration (or HBO quits its attempt to avoid its plain obligation to
                                                                               21 arbitrate). At the risk of sounding repetitive, the only thing the Jackson Estate has
                                                                               22 filed in any venue regarding the Agreement is a petition to compel HBO to arbitrate.
                                                                               23 “Therefore, [the Jackson Estate’s only] ‘cause of action’ is the demand for
                                                                               24 arbitration.” Sahlolbei, 2010 WL 197298, at *4.
                                                                               25         Relatedly, HBO suggests that its refusal to arbitrate is somehow entitled to
                                                                               26 anti-SLAPP protection because the Jackson Estate “filed their Petition in court
                                                                               27 (when they could have filed privately in arbitration).” (Dkt. 46-1, p. 19 of 33; see
                                                                               28 also id., p. 14, 20 of 33). HBO thus argues that “Plaintiffs have deliberately
                                                                                                                              14
                                                                                                  THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                     Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 20 of 25 Page ID #:834




                                                                                1 enmeshed this Court in an interpretive exercise that constitutes ‘state action.’” Dkt.
                                                                                2 46-1, p. 14 of 33. This argument continues to be as frivolous as it was when HBO
                                                                                3 made it in the last round of briefing. First, it goes without saying that if HBO had
                                                                                4 consented to arbitration, contested proceedings “enmeshing this Court” would be
                                                                                5 unnecessary. And contrary to HBO’s claims that it did not refuse to arbitrate, HBO
                                                                                6 publicly stated that it would not even discuss Leaving Neverland with the Estate at
                                                                                7 all in the month prior to its airing, and after the Jackson Estate requested that HBO
                                                                                8 discuss the matter with the Estate. Dkt. 1-1, p. 19 of 54 ¶ 64, p. 21 of 54 ¶ 72. In any
      LLP




                                                                                9 event, HBO later affirmed its refusal to arbitrate before a contested motion was filed
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 “enmeshing this Court” with these issues. Weitzman Decl., ¶ 2; see also Dkt. 18, p.
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 10 of 42 ¶ 2.
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12         Second, it is perplexing why HBO continues to beat the “state action” drum
                                                                               13 when “[i]t is well established that judicially enforcing arbitration agreements does
                                                                               14 not constitute state action.” Roberts v. AT&T Mobility LLC, 877 F.3d 833, 838 n. 1
                                                                               15 (9th Cir. 2017).6 Or as the California courts have explained, “a demand
                                                                               16 commencing private contractual arbitration does not ‘fit[ ]’ any of the four anti-
                                                                               17 SLAPP categories.” Century 21, 173 Cal.App.4th at 8.
                                                                               18
                                                                               19         6
                                                                                              The cited case (as many of the arbitration cases cited here are) was litigated
                                                                                    by affiliates of HBO’s parent company, AT&T. Dkt. 5, 8, 10, 12 (noting AT&T
                                                                               20   ownership of HBO and recusals based thereon). In other words, it was AT&T who
                                                                                    successfully argued that orders to arbitrate are not “state action” for purposes of the
                                                                               21   First Amendment, in direct contradiction to its position here. The U.S. Reports and
                                                                                    the Federal Reporter are filled with cases where AT&T has successfully shaped
                                                                               22   FAA law as it exists today, compelling consumers to arbitrate under boilerplate
                                                                                    arbitration agreements with no exceptions. To say the least, it is rather ironic that
                                                                               23   AT&T is now fighting tooth-and-nail to avoid an arbitration clause in a negotiated
                                                                                    agreement between sophisticated parties, and making arguments that are directly
                                                                               24   contrary to positions it has successfully litigated throughout the state and federal
                                                                                    courts. Apparently, for AT&T, consumers can be required to arbitrate their rights as
                                                                               25   a condition of having a cellular phone with its service, see generally AT&T v.
                                                                                    Concepcion, 563 U.S. at 337-38, but AT&T itself cannot be forced to arbitrate, even
                                                                               26   after it agreed to do so in a negotiated agreement between highly sophisticated
                                                                                    parties, frivolously arguing that being required to arbitrate would violate AT&T’s
                                                                               27   “due process” rights. Dkt. 46-1, pp. 24-25 of 33.
                                                                               28
                                                                                                                               15
                                                                                                  THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                     Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 21 of 25 Page ID #:835




                                                                                1         Setting both of those points aside, HBO’s suggestion that the Jackson Estate
                                                                                2 could have “fil[ed] a demand with the private arbitration association specified in
                                                                                3 [the] arbitration agreement” is just plain wrong. Dkt. 46-1, p. 14 n. 4 of 33. The
                                                                                4 arbitration agreement does not provide that the American Arbitration Association
                                                                                5 (“AAA”) would administer the arbitration, only that its rules would apply. The
                                                                                6 Agreement requires arbitration before a retired judge of the Los Angeles Superior
                                                                                7 Court to be chosen by a procedure requiring the involvement of both parties. Dkt.
                                                                                8 18, p. 33 of 42.7 We do not believe HBO means to suggest that, after HBO refused
      LLP




                                                                                9 to communicate with the Jackson Estate at all, the Estate was then free to select an
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 arbitrator of its own choosing and bind HBO in an arbitral judgment without HBO’s
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 participation (but the Jackson Estate would happily stipulate to that).
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12         HBO also repeatedly implies that the Estate has done something wrong by
                                                                               13 requesting that the arbitration be “public,” i.e., not confidential. As the Jackson
                                                                               14 Estate explained in its Petition, it has litigated with the two subjects of the HBO film
                                                                               15 for over six years in open court (from May 2013 through the present day where the
                                                                               16 their appeals from two of their four dismissed actions remain pending), and has
                                                                               17 nothing to hide. Dkt. 1-1, p. 21 of 54 ¶ 73. Given that HBO has claimed that its film
                                                                               18 was meant to “expose” the truth, it is odd that HBO apparently wants the arbitration
                                                                               19
                                                                                          7
                                                                                           Although the Agreement requires that the AAA Rules be applied, it does not
                                                                               20 require that AAA administer the arbitration. Id., p. 34 of 42 (“The retired judge so
                                                                                  selected shall conduct the Arbitration in conformity with the rules of, and as if it
                                                                               21 were conducted by, the American Arbitration Association.”) (emphasis added). In
                                                                                  any event, as most practitioners in this geographic area will attest—including, we
                                                                               22 are sure, counsel for HBO—retired judges of the Los Angeles Superior Court (and
                                                                                  retired federal judges for that matter) who have chosen to be private neutrals are
                                                                               23 generally not affiliated with AAA but with other services (e.g., JAMS, ADR
                                                                                  Services, and Signature Resolution). All of these services prominently advertise who
                                                                               24 their arbitrators are on their websites with a list of their judicial experience (if any)
                                                                                  except for AAA. Specifically, it is not possible to find out who, if any, retired
                                                                               25 Superior Court judges are available through AAA on its website. Declaration of
                                                                                  Jonathan Noyes (filed concurrently) ¶ 3. Efforts to find out this information by
                                                                               26 calling AAA revealed that it requires parties to pay between $750 and $2000 to even
                                                                                  get a list of such names (if any). Ibid. AAA will not provide the list without
                                                                               27 payment and would not identify any retired Superior Court judges when asked. Ibid.
                                                                               28
                                                                                                                              16
                                                                                                  THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                     Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 22 of 25 Page ID #:836




                                                                                1 to be confidential. There is no reason that arbitration proceedings must be
                                                                                2 confidential. Although the 1992 AAA Rules require the arbitrator to “maintain the
                                                                                3 privacy of the hearing,” the arbitrator also has discretion to allow persons other than
                                                                                4 the parties to attend. Dkt. 22-2, pp. 11 of 31 (1992 AAA Rule 25). Moreover, there
                                                                                5 is nothing requiring the record of the arbitration, information learned in it, and
                                                                                6 evidence produced in it, to be kept confidential. Id. pp. 11-12 of 31 (1992 AAA
                                                                                7 Rules 23, 31). (Of course, it is the 1992 rules that control as this Court expressly
                                                                                8 held at HBO’s urging. Dkt. 27, p. 10 of 14, Dkt. 28.) In any event, these are all
      LLP




                                                                                9 issues for an arbitrator and are of no relevance to this motion. Howsam v. Dean
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 Witter Reynolds, Inc., 537 U.S. 79, 84 (2002) (unlike question of arbitrability itself,
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 which is generally for courts, procedural issues relating to arbitration are to be
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 decided by arbitrators).
                                                                               13         Finally, HBO objects to various allegations in the Petition, taking particular
                                                                               14 offense to the banal allegation “that the arbitrator award punitive damages in the
                                                                               15 maximum amount permissible if and when Petitioners show their entitlement to
                                                                               16 such damages.” Dkt. 1-1, p. 24 of 54 (emphasis added). “But the anti-SLAPP statute
                                                                               17 is targeted at causes of action, not ‘particular allegations within a cause of action.’”
                                                                               18 eDrop-Off Chicago LLC v. Burke, No. CV 12-4095 GW, 2013 WL 12131186, at
                                                                               19 *14 (C.D. Cal. Aug. 9, 2013) (Wu, J.), quoting A.F. Brown Elec. Contractor, Inc. v.
                                                                               20 Rhino Elec. Supply, Inc., 137 Cal.App.4th 1118, 1124 (2006). The mention of
                                                                               21 punitive damages “if and when” appropriate is not even within a cause of action but
                                                                               22 a statement at the end of the petition about what may lie in a future arbitration.8
                                                                               23         In summary, HBO’s attempts to reimagine both the Jackson Estate’s Petition
                                                                               24
                                                                                          8
                                                                                           In any event, to the extent that HBO takes offense at particular allegations,
                                                                               25 and the Court finds merit in HBO’s problems with them, they can be omitted in an
                                                                                  amended petition. Verizon Delaware, Inc. v. Covad Commc'ns Co., 377 F.3d 1081,
                                                                               26 1091 (9th Cir. 2004) (“granting a defendant's anti-SLAPP motion to strike a
                                                                                  plaintiff's initial complaint without granting the plaintiff leave to amend would
                                                                               27 directly collide with Fed. R. Civ. P. 15(a)’s policy favoring liberal amendment”).
                                                                               28
                                                                                                                               17
                                                                                                  THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                     Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 23 of 25 Page ID #:837




                                                                                1 and binding precedent must fail. There is only one “cause of action” before this
                                                                                2 Court: a request for an order compelling arbitration under the FAA based on HBO’s
                                                                                3 refusal to arbitrate. Under settled California law, HBO’s refusal to arbitrate is not a
                                                                                4 protected activity under the anti-SLAPP statute.
                                                                                5         B.     The Jackson Estate Is Likely To Prevail On Its Motion To Compel
                                                                                6                Arbitration
                                                                                7         HBO’s devotes approximately 15 pages of its brief to arguing that “Plaintiffs
                                                                                8 cannot establish that there is a reasonable probability they will prevail on their
      LLP




                                                                                9 breach of contract claims.” Dkt. 46-1, p. 18 of 33; see id. pp. 17-32 of 33. HBO’s
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10 efforts are misdirected and premature. As noted above, the Jackson Estate has not
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11 yet filed the underlying breach of contract claims that are to be decided by an
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12 arbitrator. What the Jackson Estate did file was a petition to compel arbitration
                                                                               13 under the FAA. (Dkt. 1-1). In that Petition, it included the “Cause[s] of Action To
                                                                               14 Be Arbitrated” so that there was a basis for a court to conclude that the controversy
                                                                               15 fell within the scope of arbitrable issues. See above at footnote 5. And for the
                                                                               16 reasons set forth in pages 1-8 of the Court’s tentative ruling on the merits of the
                                                                               17 Estate’s petition, Dkt. 40, pp. 2-9 of 10, the Jackson Estate is likely to succeed on
                                                                               18 that petition. Indeed, with the exception of this anti-SLAPP issue, the Court has
                                                                               19 definitively rejected all of HBO’s arguments against arbitration.
                                                                               20         It is well-settled that “where the contract contains an arbitration clause, there
                                                                               21 is a presumption of arbitrability in the sense that ‘[a]n order to arbitrate the
                                                                               22 particular grievance should not be denied unless it may be said with positive
                                                                               23 assurance that the arbitration clause is not susceptible of an interpretation that covers
                                                                               24 the asserted dispute. Doubts should be resolved in favor of coverage.’” AT&T
                                                                               25 Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 650 (1986).
                                                                               26         A court cannot conclude that the claims are arbitrable, as this Court has
                                                                               27 tentatively held, see Dkt. 40, but then refuse to enforce the arbitration agreement
                                                                               28 because it has doubts about the merits of the claims to be arbitrated. The Supreme
                                                                                                                               18
                                                                                                  THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                     Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 24 of 25 Page ID #:838




                                                                               1 Court has emphatically held that “a court may not rule on the potential merits of the
                                                                               2 underlying claim that is assigned by contract to an arbitrator, even if it appears to the
                                                                               3 court to be frivolous. A court has no business weighing the merits of the grievance
                                                                               4 because the agreement is to submit all grievances to arbitration, not merely those
                                                                               5 which the court will deem meritorious.” Henry Schein, Inc. v. Archer & White Sales,
                                                                               6 Inc., 139 S. Ct. 524, 529 (2019) (internal citation and quotation marks omitted).
                                                                               7 Thus, the Court has “no business” considering the merits of the grievances to be
                                                                               8 arbitrated here.9
      LLP




                                                                               9
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                               11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                               12
                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18         9
                                                                                             Where, as here, the claims are not challenged on factual grounds (e.g., with
                                                                                    evidence), the motion must be analyzed under a Rule 12(b)(6) standard. “If a
                                                                               19   defendant makes an anti-SLAPP motion to strike founded on purely legal
                                                                                    arguments, then the analysis is made under Fed. R. Civ. P. 8 and 12 standards; if it is
                                                                               20   a factual challenge, then the motion must be treated as though it were a motion for
                                                                                    summary judgment and discovery must be permitted.” Planned Parenthood Fed'n of
                                                                               21   Am., Inc. v. Ctr. for Med. Progress, 890 F.3d 828, 833 (9th Cir. 2018). Here, there
                                                                                    can be no doubt that the causes of action to be arbitrated are “plausible” under a
                                                                               22   Rule 12(b)(6) standard. HBO’s arguments that the Agreement expired as a matter of
                                                                                    law, or that the non-disparagement clause could not possibly apply, have already
                                                                               23   been addressed and rejected. Those arguments are for the arbitrator in any event,
                                                                                    and they could not be resolved without discovery; HBO itself effectively asserts that
                                                                               24   the non-disparagement clause is “ambiguous.” Dkt. 46-1, p. 21 of 33 (asserting that
                                                                                    there is an “ambiguous standard for disparagement”). In order to resolve any
                                                                               25   ambiguity, extrinsic evidence would need to be introduced, and discovery taken.
                                                                                    This just further highlights the impropriety of using the anti-SLAPP statute to
                                                                               26   “strike” petitions to compel arbitration. Federal law is clear that the scope of
                                                                                    discovery, etc., in cases governed by the FAA are to be determined by arbitrators
                                                                               27   not courts. Howsam, 537 U.S. at 84
                                                                               28
                                                                                                                              19
                                                                                                  THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
                                                                     Case 2:19-cv-01862-GW-PJW Document 48 Filed 08/29/19 Page 25 of 25 Page ID #:839




                                                                               1 IV.         CONCLUSION
                                                                               2              For the reasons stated, this anti-SLAPP motion should be rejected and the
                                                                               3 Jackson Estate’s motion to compel arbitration should be granted.
                                                                               4 DATED: August 29, 2019                        Respectfully Submitted:
                                                                               5
                                                                                                                               KINSELLA WEITZMAN ISER
                                                                               6                                               KUMP & ALDISERT LLP
                                                                               7
                                                                               8
      LLP




                                                                                                                               By:         /s/ Jonathan Steinsapir
                                                                               9
                                                                                                                                     Jonathan Steinsapir
KINSELLA WEITZMAN ISER KUMP & ALDISERT




                                                                               10                                                    Attorneys for Petitioners/Plaintiffs
                                         TEL 310.566.9800 • FAX 310.566.9850




                                                                                                                                     Optimum Productions and for the Co-
                                                                               11
                                           808 WILSHIRE BOULEVARD, 3RD FLOOR
                                            SANTA MONICA, CALIFORNIA 90401




                                                                                                                                     Executors of the Estate of Michael J.
                                                                               12                                                    Jackson
                                                                               13   10386.00348/653835


                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28
                                                                                                                                     20
                                                                                                         THE JACKSON ESTATE'S OPPOSITION TO HBO'S ANTI-SLAPP MOTION
